



COURT OF APPEAL FOR ONTARIO

CITATION: Liu v. The Bagg Group, 2014 ONCA 718

DATE: 20141020

DOCKET: C58878

Strathy C.J.O., Rouleau and Hourigan JJ.A.

BETWEEN

Wan S. Liu

Plaintiff

(Appellant)

and

The Bagg Group, Keith Bagg Staffing Resources
    Inc., Keith Bagg Staffing (Regional) Inc.

Defendants

(Respondents)

Wan S. Liu, acting in person

Amanda C. McLachlan and Jessica Mathewson, for the
    respondent The Bagg Group, et al.

Heard: October 9, 2014

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated May 14, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the order of the motion judge, dated May 14,
    2014, granting the respondents motion for summary judgment dismissing her
    claim and dismissing her motion for summary judgment.

[2]

We are of the view that the appeal should be dismissed.

[3]

The motion judge found that the appellant provided no evidence to
    support her claim that the respondent, an employment agency, was contractually
    obliged to forward her application for a specific position or that it committed
    an actionable wrong in failing to do so.  He concluded that the appellants
    claim is based on bare allegations and that it should, therefore, be dismissed.

[4]

We see no basis to interfere with the motion judges decision.  We are
    not satisfied that the motion judge erred in reaching his conclusion that the
    appellant had not adduced sufficient evidence in support of her claim or that
    the hearing of the motion was tainted by any procedural unfairness.

[5]

With respect to the appeal of the dismissal of the appellants motion
    for summary judgment, that was an interlocutory order and the appellant was
    required to seek leave to appeal in the Divisional Court. This court does not have
    jurisdiction to hear that appeal.  In any event, given that the appellants
    claim was properly dismissed on the respondents summary judgment motion, it
    follows that the appellants appeal of the dismissal of her motion for summary
    judgment must fail.

[6]

We are also not satisfied that the motion judge erred in awarding costs
    of $10,000 against the appellant. It was in the discretion of the motion judge
    to award costs to the successful party and the motion judge is entitled to
    deference in his assessment of costs.

[7]

The appeal is dismissed.

[8]

The appellant is ordered to pay the respondent costs of $4,500 inclusive
    of taxes and disbursements.

C. William Hourigan J.A.


